    Case: 2:17-cr-00164-EAS Doc #: 1212 Filed: 03/19/21 Page: 1 of 4 PAGEID #: 5049




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

MARTIN NEFTALI AGUILAR-RIVERA,
                                                       CASE NO. 2:21-CV-164
        Petitioner,                                    CRIM. NO. 2:17-CR-164(1)
                                                       JUDGE EDMUND A. SARGUS, JR.
        v.                                             Magistrate Judge Elizabeth P. Deavers

UNITED STATES OF AMERICA,

        Respondent.

                             REPORT AND RECOMMENDATION

        Petitioner, a federal prisoner, has filed a Motion to Vacate under 28 U.S.C. § 2255. (ECF

No. 1211.) This matter is before the Court on to its own motion to consider the sufficiency of

the petition pursuant to Rule 4(b) of the Rules Governing Section 2255 Proceedings. For the

reasons that follow, it is RECOMMENDED that this action be DISMISSED as untimely.

                                 I.       PROCEDURAL HISTORY

        On July 22, 2019, Petitioner pleaded guilty pursuant to the terms of his Plea Agreement

to Counts 1 and 4 of the Second Superseding Indictment, charging him with conspiracy to

commit racketeering and murder in aid of racketeering. (ECF Nos. 826, 833.) On October 18,

2019, Judgment was entered sentencing Petitioner to a term of concurrent terms of life

imprisonment. (ECF No. 922.) On March 11, 2021, Petitioner executed this Motion to Vacate

under 28 U.S.C. § 2255. (ECF No. 1211, PAGEID # 5047.) He asserts, as his sole ground for

relief, that his attorney refused to file an appeal after being requested by the Petitioner to do so.1

However, this action is barred by the one-year statute of limitations under 28 U.S.C. § 2255(f).



1
 Petitioner waived the right to appeal the conviction or sentence imposed under the terms of his
Plea Agreement, unless the sentence exceeded the statutory maximum. (ECF No. 826, PAGEID
# 2896.) Still, the District Court advised Petitioner of his right to appeal within 14 days, and the
                                                   1
 Case: 2:17-cr-00164-EAS Doc #: 1212 Filed: 03/19/21 Page: 2 of 4 PAGEID #: 5050




                               II.     STATUTE OF LIMITATIONS

       28 U.S.C. § 2255(f) provides:

       A 1-year period of limitation shall apply to a motion under this section. The
       limitation period shall run from the latest of—

       (1) the date on which the judgment of conviction becomes final;

       (2) the date on which the impediment to making a motion created by
       governmental action in violation of the Constitution or laws of the United States
       is removed, if the movant was prevented from making a motion by such
       governmental action;

       (3) the date on which the right asserted was initially recognized by the Supreme
       Court, if that right has been newly recognized by the Supreme Court and made
       retroactively applicable to cases on collateral review; or

       (4) the date on which the facts supporting the claim or claims presented could
       have been discovered through the exercise of due diligence.

28 U.S.C.A. § 2255(f).

       Applied here, Petitioner’s conviction became final under the provision of 28 U.S.C. §

2255(f)(1) on November 1, 2019, fourteen days after the Judgment of sentence, when the time

period expired to file a timely appeal. See Fed. App. R. 46(b)(1)(A); Mote v. United States, Nos.

2:16-cv-115, 2:12-cr-234, 2018 WL 8544777, at *3 (S.D. Ohio Mar. 3, 2018). The statute of

limitations began to run on the following day and expired one year later, on November 2, 2020.

Petitioner waited more than four months, until March 11, 2021, to execute this pro se habeas

corpus petition. Further the record reflects no basis for equitable tolling of the statute of

limitations. Holland v. Florida, 560 U.S. 631, 648 (2010) (A petitioner is entitled to equitable

tolling only when he shows that: (1) “he has been pursuing his rights diligently,” and (2) that

“some extraordinary circumstance stood in his way and prevented timely filing.”) Petitioner



right to court appointed counsel for the purposes of filing an appeal. Petitioner indicated that he
understood. (Transcript, ECF No. 1055, PAGEID # 4254.)
                                                  2
 Case: 2:17-cr-00164-EAS Doc #: 1212 Filed: 03/19/21 Page: 3 of 4 PAGEID #: 5051




indicates that when he asked his attorney to file a Notice of Appeal, she told him that he could

not appeal his sentence and she refused to do so. (Motion to Vacate, ECF No. 1211, PAGEID #

5039.) Thus, he appears to have known since the date of sentencing that his appointed counsel

would not be filing an appeal on his behalf. Moreover, the District Court advised Petitioner that

he must file an appeal within fourteen days and that he had the right to court appointed counsel

for the purposes of filing an appeal. Petitioner indicated that he understood. (Transcript, ECF

No. 1055, PAGEID # 4254.) Yet Petitioner does not explain his delay in filing or otherwise

indicate the date that he learned that his attorney would not be filing an appeal. Under these

circumstances, the record does not indicate that Petitioner acted diligently in pursuing his rights.

See Moore v. United States, 438 F. App’x 445, 450 (6th Cir. 2011) (where the petitioner is aware

of the filing requirement and fails to check the status of his appeal equitable tolling is not

warranted). “A petitioner can establish due diligence by showing that he took ‘prompt action . . .

as soon as he [was] in a position to realize that he [had] an interest in challenging’ his

conviction.” Id. at 449 (citing Johnson v. United States, 544 U.S. 295, 308 (2005)). Petitioner

has failed to meet this standard here. Further, “[w]hen a petitioner alleges his attorney's

abandonment, reasonable diligence requires the petitioner's ‘diligent and consistent efforts to

contact his attorney about deadlines.’” Mote, 2018 WL 8544777, at *4 (quoting Wilson v.

United States, No. 1:06-CR-338, 2012 WL 2328007, at *2–3 (N.D. Ohio June 19, 2012) (quoting

Patterson v. Lafler, 455 F. App’x 606, 611 (6th Cir. 2012)).

                                        III.    DISPOSITION

       Accordingly, it is RECOMMENDED that the Motion to Vacate under 28 U.S.C. § 2255

(ECF No. 1211) be DISMISSED as time-barred.




                                                  3
 Case: 2:17-cr-00164-EAS Doc #: 1212 Filed: 03/19/21 Page: 4 of 4 PAGEID #: 5052




                               PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A judge of this Court shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may

recommit this matter to the magistrate judge with instructions. 28 U.S.C. § 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the district judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision

of the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S.

140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       The parties are further advised that, if they intend to file an appeal of any adverse

decision, they may submit arguments in any objections filed, regarding whether a certificate of

appealability should issue.

                                               _s/ Elizabeth A. Preston Deavers_______
                                               ELIZABETH A. PRESTON DEAVERS
                                               UNITED STATES MAGISTRATE JUDGE




                                                  4
